Per Curiam:
The moving papers contain all the necessary and jurisdictional facts required by sections 870-873 of the Code of Civil Procedure to be shown to entitle the moving party to an order for the examination of a witness to be taken to perpetuate testimony. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to vacate denied, with ten dollars costs, the date for the examination to be fixed upon settlement of the order. Present—Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order ygyprsed, with fen dollars costs and disbursements, and motion denied, with *924ten dollars costs, date for examination to be fixed upon settlement of order. Settle order on notice.